DETAILED ACTION


In the response to this office action, the examiner respectfully requests that support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line numbers in the specification and/or drawing figure(s). This will assist the examiner in prosecuting this application.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 
Figure 10 shows item 13 not found in the description of figure 10 in the specification.  It looks like there should be some mention of item 13 with relation to what is mentioned in paragraph [0113].  Although there is a secondary mention in paragraph [0144], this appears to be referring back to some unknown part of the specification.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-6 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 and 11 of U.S. Patent No. 10210872.  Although the claims at issue are not identical, they are not patentably distinct from each other because the present claims are broader versions of the patent’s claims or contain only obvious differences from the patent’s claims.

Claim 1 of present application
Patent 10210872
  1. A method, comprising:

1. A method of processing audio signals, the method comprising:
receiving, by a processor from an interface system, an input audio signal that includes a plurality of input audio channels, the input audio signal representing a first soundfield format having a first soundfield format resolution;
receiving an input audio signal that includes Nr input audio channels, the input audio signal representing a first soundfield format having a first soundfield format resolution, Nr being an integer ≥2; 

applying a decorrelation process to at least a subset of the input audio channels to produce a first set of decorrelated channels, the decorrelation process maintaining an inter- channel correlation of the input audio channels;
applying a first decorrelation process to a set of two or more of the input audio channels to produce a first set of decorrelated channels, the first decorrelation process maintaining an inter-channel correlation of the set of input audio channels; 
applying a modulation process to the first set of decorrelated channels to produce a first set of decorrelated and modulated output channels; and

applying a first modulation process to the first set of decorrelated channels to produce a first set of decorrelated and modulated output channels; and 
combining the first set of decorrelated and modulated output channels with two or more undecorrelated channels to produce an output audio signal that includes at least three output audio channels, 
combining the first set of decorrelated and modulated output channels with Nr undecorrelated output channels to produce an output audio signal that includes Np output audio channels, Np being an integer ≥3,
the output audio channels representing a second soundfield format that a second sound field resolution that is higher than the first soundfield format resolution,
the output channels representing a second soundfield format that is a relatively higher-resolution soundfield format than the first soundfield format,
the undecorrelated output channels corresponding with a first portion of the output audio signal and the decorrelated and modulated output channels corresponding with a second portion of the output audio signal.
the Np output channels including the Nr undecorrelated output channels corresponding with lower-resolution components of the output audio signal and the decorrelated and modulated output channels corresponding with higher-resolution components of the output audio signal.


The limitations of claim 1 are found in claim 1 of patent 10210872 as above.
The limitations of claim 6 are found in claim 11 of patent 10210872 in an analogous manner to claim 1 as above.
The limitations of claim 5 are found in claim 11 of patent 10210872 in an analogous manner to claim 1 as above.  Although claim 11 of patent 10210872 does not expressly disclose a processor, the examiner takes official notice that pairing a processor with a computer-readable medium was well known in the art.  At the time of filing, it would have been obvious to one of ordinary skill in the art to further comprise a processor in the system of claim 11 of patent 10210872 for the benefit of running the instructions of the computer-readable medium.  

The limitations of claim 2 are found in claim 2 of patent 10210872.
The limitations of claim 3 are found in claim 1 of patent 10210872 (already mentioned in the combining step, see the 35 USC 112(b) section).
The limitations of claim 4 are found in claim 3 of patent 10210872.


Claims 1-6 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 6 of U.S. Patent No. 15546258.  Although the claims at issue are not identical, they are not patentably distinct from each other because the present claims are broader versions of the patent’s claims or contain only obvious differences from the patent’s claims.

Claim 1 of present application
Patent 15546258
  1. A method, comprising:

1. A method of processing audio signals, the method comprising:
receiving, by a processor from an interface system, an input audio signal that includes a plurality of input audio channels, the input audio signal representing a first soundfield format having a first soundfield format resolution;
receiving an input audio signal that includes Nr input audio channels, the input audio signal representing a first soundfield format having a first soundfield format resolution, Nr being an integer ≥2;
applying a decorrelation process to at least a subset of the input audio channels to produce a first set of decorrelated channels, the decorrelation process maintaining an inter- channel correlation of the input audio channels;
applying a first decorrelation process to a set of two or more of the input audio channels to produce a first set of decorrelated channels, the first decorrelation process maintaining an inter-channel correlation of the set of input audio channels; 
applying a modulation process to the first set of decorrelated channels to produce a first set of decorrelated and modulated output channels; and

applying a first modulation process to the first set of decorrelated channels to produce a first set of decorrelated and modulated output channels; and 
combining the first set of decorrelated and modulated output channels with two or more undecorrelated channels to produce an output audio signal that includes at least three output audio channels, 
combining the first set of decorrelated and modulated output channels with Nr undecorrelated channels to produce an output audio signal that includes Np output audio channels, Np being an integer ≥3,
the output audio channels representing a second soundfield format that a second sound field resolution that is higher than the first soundfield format resolution, the undecorrelated output channels corresponding with a first portion of the output audio signal and the decorrelated and modulated output channels corresponding with a second portion of the output audio signal.
the Np output channels including the Nr undecorrelated channels corresponding with lower-resolution components of the output audio signal and the decorrelated and modulated output channels corresponding with higher-resolution components of the output audio signal; 
wherein at least one of the Nr undecorrelated channels is produced by applying a scale factor to one of the Nr input audio channels.


The limitations of claim 1 are found in claim 1 of patent 15546258  as above.
The limitations of claim 6 are found in claim 6 of patent 15546258  in an analogous manner to claim 1 as above.
The limitations of claim 5 are found in claim 6 of patent 15546258 in an analogous manner to claim 1 as above.  Although claim 6 of patent 15546258 does not expressly disclose a processor, the examiner takes official notice that pairing a processor with a non-transitory medium was well known in the art.  At the time of filing, it would have been obvious to one of ordinary skill in the art to further comprise a processor in the system of claim 6 of patent 15546258 for the benefit of running the instructions of the non-transitory medium.  

The limitations of claim 3 are found in claim 1 of patent 15546258 (already mentioned in the combining step, see the 35 USC 112(b) section).
Regarding claim 2, although patent 15546258 does not expressly disclose a linear matrix, the examiner takes official notice that performing modulation processing via a linear matrix was well known in the art.  At the time of filing, it would have been obvious to one of ordinary skill in the art to use a linear matrix for the modulation processing in the system of claim 1 of patent 15546258 for the benefit of utilizing a quick algorithm and allowing for parallel processing.  
Regarding claim 3, although patent 15546258 does not expressly disclose a using identical decorrelation processes, the examiner takes official notice that performing processing by reusing code/circuitry was well known in the art.  At the time of filing, it would have been obvious to one of ordinary skill in the art to use the same decorrelation process in the system of claim 1 of patent 15546258 for the benefit of reusing the same circuitry or program code, thereby reducing costs.  


Claims 1-6 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 8-10 and 15 of U.S. Patent No. 1181119.  Although the claims at issue are not identical, they are not patentably distinct from each other because the present claims are broader versions of the patent’s claims or contain only obvious differences from the patent’s claims.

Claim 1 of present application
Patent 1181119
  1. A method, comprising:
8. A method, comprising:
receiving, by a processor from an interface system, an input audio signal that includes a plurality of input audio channels, the input audio signal representing a first soundfield format having a first soundfield format resolution;
receiving, by a processor from an interface system, an input audio signal that includes Nr input audio channels, the input audio signal representing a first soundfield format having a first soundfield format resolution, Nr being an integer ≥2; 
applying a decorrelation process to at least a subset of the input audio channels to produce a first set of decorrelated channels, the decorrelation process maintaining an inter- channel correlation of the input audio channels;
applying a first decorrelation process to a set of two or more of the input audio channels to produce a first set of decorrelated channels, the first decorrelation process maintaining an inter-channel correlation of the set of input audio channels; 

applying a modulation process to the first set of decorrelated channels to produce a first set of decorrelated and modulated output channels; and

applying a first modulation process to the first set of decorrelated channels to produce a first set of decorrelated and modulated output channels; and 

combining the first set of decorrelated and modulated output channels with two or more undecorrelated channels to produce an output audio signal that includes at least three output audio channels, 
combining the first set of decorrelated and modulated output channels with two or more undecorrelated channels to produce an output audio signal that includes Np output audio channels, Np being an integer ≥3, 
the output audio channels representing a second soundfield format that a second sound field resolution that is higher than the first soundfield format resolution,
the output audio channels representing a second soundfield format that is a relatively higher-resolution soundfield format than the first soundfield format,
the undecorrelated output channels corresponding with a first portion of the output audio signal and the decorrelated and modulated output channels corresponding with a second portion of the output audio signal.
the two or more undecorrelated channels corresponding with lower-resolution components of the output audio signal and the decorrelated and modulated output channels corresponding with higher-resolution components of the output audio signal.


The limitations of claim 1 are found in claim 8 of patent 1181119 as above.
The limitations of claim 5 are found in claim 1 of patent 1181119 in an analogous manner to claim 1 as above.
The limitations of claim 6 are found in claim 15 of patent 1181119 in an analogous manner to claim 1 as above.

The limitations of claim 2 are found in claim 9 of patent 1181119.
The limitations of claim 3 are found in claim 8 of patent 1181119 (already mentioned in the combining step, see the 35 USC 112(b) section).
The limitations of claim 4 are found in claim 10 of patent 1181119.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 states “applying a decorrelation process to at least a subset of the input audio channels to produce a first set of decorrelated channels, the decorrelation process maintaining an inter-channel correlation of the input audio channels”, which is unclear.  It is unclear how to decorrelate a set of signals but maintain inter-channel correlation of the same input channels.  Looking at the disclosure maybe the following more accurately states what is intended and could be used:  “applying a decorrelation process to a at least a subset of the input audio channels to produce a first set of decorrelated channels, the decorrelation process maintaining an inter-channel correlation of the first set of decorrelated channels”.  
Claims 5 and 6 are rejected in an analogous manner.
Claims 2-4 are rejected as inheriting the problems as above.

Claim 3 states “wherein the combining involves combining the first set of decorrelated and modulated output channels with the undecorrelated channels”, which is unclear.  It is unclear how this further defines “combining the first set of decorrelated and modulated output channels with two or more undecorrelated channels” from claim 1.  The examiner’s best guess is that this is intended to mean ALL of the uncorrelated channels are used in the combination, instead of the “two or more” as mentioned in claim 1.  However this only makes sense if a subset of the input audio channels are decorrelated and a subset are not.  This is NOT what is described in the claim.  The claim only states that “at least a subset of the input audio channels” are decorrelated, meaning they all could be decorrelated.  Also the “uncorrelated channels” is not well defined.  They are not either mentioned to be a subset of input audio channels that are not applied the decorrelation process, or mentioned to be any relation to the input audio channels at all.  Therefore “the uncorrelated channels” must have some unknown meaning more than the mention in claim 1 or the claim does not further define the invention.  
The examiner would like to point out that applicant may wish to amend claim 1 to describe a subset of decorrelated and a subset of undecorrelated channels, or state “combining the first set of decorrelated and modulated output channels with two or more undecorrelated channels of the input audio channels to produce an output audio signal” or something similar dependent on applicant’s intention, to further define which signals the uncorrelated channels refer to.

Claim 4 states “wherein applying the decorrelation process includes applying an identical decorrelation process to each of the input audio channels”, which is unclear.  It is unclear if this is saying the decorrelation process is the same for each input audio channel that is to be processed (the subset), or if it is saying every input audio channel is processed with the same decorrelation process.  


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS JOHN SUTHERS whose telephone number is (571)272-0563. The examiner can normally be reached M-F, 8 am -5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 571-272-7848. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOUGLAS J SUTHERS/           Examiner, Art Unit 2654          


/PAUL KIM/           Primary Examiner, Art Unit 2654